1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, # 179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
     Linda_allison@fd.org
5
     Attorney for Defendant
6    DAVON FOSTER
7                              IN THE UNITED STATES DISTRICT COURT
8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                 )   Case No: 2:20-cr-0045-TLN
10                                             )
                  Plaintiff,                   )
11                                             )   STIPULATION AND ORDER
     vs.                                       )   TO CONTINUE SENTENCING
12                                             )
     DAVON FOSTER,                             )   Date: July 15, 2021
13                                             )   Time: 9:30 a.m.
                  Defendants.                  )   Judge: Hon. Troy L. Newman
14                                             )
                                               )
15
16          IT IS HEREBY STIPULATED between the parties through their respective counsel,
17   Assistant United States Attorneys Aaron Pennekamp and Assistant Federal Defenders Linda C.
18   Allison attorney for Davon Foster, that the judgment and sentencing hearing set for July 15,
19   2021 be continued to September 9, 2021 at 9:30 a.m.
20          The following is the new proposed schedule for Presentence Investigation Report:
21          Draft Due:                                   August 5, 2021
22          Objections Due:                              August 19, 2021
23          Formal Objections Due:                       August 26, 2021
24          Reply/Statement/Non-Opposition Due:          September 2, 2021
25   ///
26   ///
27   ///
28   ///
1    Dated: July 7, 2021                          Respectfully submitted,
2                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
3
                                                  /s/ Linda C. Allison
4                                                 LINDA C. ALLISON
                                                  Assistant Federal Defender
5                                                 Attorneys for Defendant
                                                  DAVON FOSTER
6
7    Dated: July 7, 2021                          PHILLIP A. TALBERT
                                                  Acting United States Attorney
8
9                                                 /s/ Linda C. Allison for
                                                  AARON PENNEKAMP
10                                                Assistant United States Attorney
11
12
13
14
                                                  ORDER
15
            IT IS HEREBY ORDERED that the judgment and sentencing hearing set for July 15,
16
     2021 at 9:30 a.m. be continued to September 9, 2021 at 9:30 a.m. and the new schedule for
17
     presentence report be set as stated above.
18
19   Dated: July 7, 2021
20
21                                                          Troy L. Nunley
                                                            United States District Judge
22
23
24
25
26
27
28
